Citation Nr: 0836089	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-17 130A	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Medical Center in 
Shreveport, Louisiana


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Springhill Medical Center on March 21, 2006, 
June 30, 2006, and August 17, 2006.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

This case comes before the Board on appeal from decisions of 
the Department of Appellants Affairs (VA) Medical Center (MC) 
in Shreveport, Louisiana.

The appeal is REMANDED to the MC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy conditions under either 
38 C.F.R. § 17.120 or the Millennium Bill Act pursuant to 38 
U.S.C.A. § 1725.

This case concerns payment or reimbursement for the 
appellant's medical care at non-VA facilities on three 
separate occasions.  The record contains letters from the MC, 
dated on March 21, 2006, June 30, 2006 and August 17, 2006, 
each denying payment for services rendered on a separate 
date, because the appellant's requested information was not 
received within 30 days of a letter requesting additional 
information, pursuant to 38 C.F.R. § 17.1004.

The collections manager involved with the appellant's claim 
submitted three photocopied certified mail receipts, one 
dated in October 2006 and two dated in September 2007.  The 
receipts were signed by the VA Medical Center in Shreveport.  
The collections manager attached emergency room records and 
bills.  

At present, the only basis on which the Board has to 
adjudicate the claim is regarding a 30-day delay in requested 
documents.  There is no information regarding whether the 
visits were emergent, the record does not reflect any 
consideration of whether VA or other Federal facilities were 
feasibly available, nor does it contain any information from 
which such a determination could be made.

The Board also observes that the law provides for payment or 
reimbursement for non-VA medical care under certain other 
conditions, pursuant to 38 C.F.R. § 17.120.  The record does 
not indicate that the MC considered that provision and, from 
the evidence of record, the Board cannot determine whether 
the appellant was eligible under that section.  There is no 
information regarding whether the appellant is service-
connected, has a non-service connected disability held to be 
aggravating a service-connected disability and whether she 
has a total disability permanent in nature.  The Board also 
has no knowledge of whether the appellant is a participant in 
a vocational rehabilitation program.  

Finally, the appellant's VA claims file was not sent to the 
Board.  Although the statement of the case states that the 
appellant served honorably in the Air Force from August 1985 
to December 1987, the Board must have her claims file to make 
an independent determination as to her eligibility for the 
claimed benefits.

Accordingly, the case is REMANDED for the following action:

1.  Associate the appellant's VA claims 
file with the record.

2.  Associate with the file all claims, 
invoices, and other evidence that is 
relevant to the appellant's claim.

3.  Readjudicate the appellant's claim for 
payment or reimbursement for non-VA 
medical care, specifically considering 
whether the non-VA treatment was rendered 
in an emergency and whether VA or other 
Federal facilities were feasibly 
available.  Also consider whether the 
appellant is entitled to payment or 
reimbursement for the claimed treatment 
under 38 C.F.R. § 17.120.  The 
readjudication must include appropriate 
rationale for the decision.  If the 
benefit sought remains denied, furnish the 
appellant and her representative a 
supplemental statement of the case and 
give them an opportunity to respond.  Then 
return the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Appellants' Appeals or by the United States Court of Appeals 
for Appellants Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Appellants' Appeals is appealable to the United 
States Court of Appeals for Appellants Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




